Title: Saturday. Jany. 18th. 1766.
From: Adams, John
To: 


       At Home. The Dr. dined here.
       Clarendon to Pym.
       There has been a great Inquiry, in some Parts of America, after a Diffinition of the british Constitution. Some have defined the Constitution to be the Practice of Parliament. Some have called it, Custom, some have call’d it the most perfect Combination of human Powers in society, that finite Wisdom has yet contrived and reduced to Practice, for the Preservation of Liberty, and the Production of Happiness. Some Have said that King, Lords, and Commons make the Constitution. Some have said that the whole Body of the Laws are the Constitution.—I confess there is nothing in any one of these, that is satisfactory to my Mind. Yet I cannot say that I am at any Loss about my own or any Man’s Meaning when he uses those Words “The british Constitution.”
       What do we mean by the human Constitution? The Constitution of the human Body? What by a strong and robust, or a weak and feeble Constitution? Do we not mean a certain Contexture of Nerves, fibres, Muscles, or certain Qualities of the Blood and Juices, as sizy or watery, flegmatic or fiery, acid or alkaline? These are the Ideas which enter into our Minds when we consider the human Constitution as productive of Health or Strength. And We always consider the Constitution in Relation to its End. And the Physician shall tell one Man, that certain Kinds of Exercise, or Dyet or Medicine are not adapted to or consistent with his Constitution, i.e. not compatible with that Mans Health, which he would say are the best adapted to Health in another. The Patients Habit, we will say, abounds with acid and acrimonious Juices, in too great a Quantity, will the Dr. order Vinegar, Lemmen Juice, Barberries and Cramberries, to work a Cure? These would be unconstitutional Remedies, calculated to increase the Evil, which arose for want of a Ballance between the acid and Alkaline Ingredients in his Composition. So if the Patients Nerves are braced overmuch, will the Physician order the Jesuits Bark? There is a certain Quantity of Exercise, Dyet, and Medicine, and they are of certain Sorts, which is best adapted to my Constitution, which will keep me in the best Health and Spirits, and will contribute the most to the Prolongation of my Life. These determinate Quantities are not known to me perhaps or any other Person. And here is the proper Province of the Physician, to study my Constitution, and give me the best Advise he can, what and how much I may eat and drink, and sleep, how far I may ride or walk in a day, what Air and Weather I may improve for this Purpose and when I shall take Physick and of what sort it shall be, in order to preserve my Health and prolong my Life.
       But there are moreover certain Parts of the human Constitution which may properly be called Stamina Vitae, or essentials and Fundamentals—Parts without which Life itself cannot be preserved a Moment. I suppose that annihilate the Heart, the Lungs, the Brain, the Animal Spirits, the Blood, any one of these and Life will instantly depart. These may therefore be safely called fundamental Parts of the human Constitution. Yet the Limbs may be all amputated, the Eyes put out, and many other mutilations practiced on the Man, to impair his Strength, Activity and many other Attributes and yet the Fundamentals and Essentials to Life, may remain untouched and may last many Years.
       Let me put the Case of a Machine, a Clock, a Watch, a Ship, or a Grist Mill.
       A Clock also has a Constitution, i.e. a certain Combination of Weights, Springs, Wheels and Levers, calculated for certain Uses and Ends. This Use and End is the Mensuration of Time. Now the same Reasoning may be employed with equal Propriety, concerning a Clock as concerning the human Body. The Constitution of a Clock does not imply that the Weights and Wheels and other Movements should be so perfectly contrived and executed as never to go too fast or too slow, as never to gain nor loose a Second in a Year, or a Century. This is the Province of Quare and Graham and Tomlinson, to execute the Workmanship like Artists and come as near Perfection as the human Eye and finger will allow, i.e. as near an exact Mensuration of Time. But yet there are certain Parts in the Frame of a Watch without which it will not go att all—without which you can have no better Account from it of the Time of day than you can from the oar of Gold and silver and Brass and Iron out of which they are wrought. The Spring, some of the Wheels, the Dial Plate and the Hand—without any one of these you can have no Clock or Watch. These therefore are the Essentials and Fundamentals of a Watch.
       Let Us now enquire if the same Reasoning is not applicable to Government. For Government is a Frame, a scheme, a system, a Combination of Powers, for a certain End vizt. the good of the whole Com­munity. The public Good, the salus Populi is the professed End of all Government, the most despotic as well as the most free. I shall not enter into any Inquiry which Form of Government, whether Either of the Forms of the schools or any Mixture of them is the best calculated to this End the Salus Populi: This is the Inquiry of the Founders of Empires. I shall take for granted what I am sure no Briton will controvert, that Liberty is essential to human Happiness—to the public Good, the Salus Populi. And here lies the Difference between the british Constitution and other Constitutions of Government, vizt. that Liberty is its End—the preservation of Liberty is its End, its Use, its Designation, its Drift and scope, as much as Life and Health are the Ends of the Constitution of the human Body, as much as the Mensuration of Time is the End of the Constitution of a Watch, as much as Grinding Corn is the End of a Grist Mill, or the Transportation of Burdens the End of a Ship.
       The British Constitution therefore is a Mixture
       The first grand Division of Power therefore in the British Constitution is into the Power of Legislation and that of Execution. The great Divisions of the Power of Legislation are into those of the King, the Lords, the Commons, and the People. I distinguish between the Commons and the People because there is a material Difference between the House of Commons and the People who depute them, and these last have as important a Power, in the Constitution as the former, the Power I mean of Election.
       The Power of Execution also, consists of the King, Judges and Jurors.
       So that two Branches of popular Power, are as essential and fundamental to the great End of the british Constitution, the Preservation of Liberty, and to preserve the Ballance and Mixture of the Government, and to prevent its running into an Oligarchy or Aristocracy, as the Lords and Commons are to prevent its becoming an absolute Monarchy.
       The Branches of Power that I mean here are voting for Members of the House of Commons, and Tryals by Juries. This therefore is an Essential Wheel in the Watch, that the People should have a share in the making of Laws and in the Execution of them. In these two Wheels consist the security and Liberty of the People. They have no other Fortification against Power besides these, no other security against being ridden like Horses, and fleeced like Sheep, and worked like Cattle, and fed and Cloathed like Hoggs, and Hounds. Nay no other security against fines, Imprisonments, loss of Limbs, Whipping Posts, Gibbetts, Bastinadoes and Racks.
       What a Fine Reflection is it to a Man, Pym, and Consolation—I can be subject to no Law that I do not make my self or constitute some of my Friends to make for me. My Father, Brother, Friend, Neighbour, a Man of my own Rank, nearly of my own Education, Fortune, Habits, Passions, Prejudices, one whose Life and Fortune and Liberty are to be affected like my own, by the Laws he shall consent to for himself and me!
       What a Satisfaction is it to reflect, Mr. Pym, (I hope the infernal Regions have not made you forget all your humanity) that I can lye under the Imputation of no Guilt, be subject to no Punishment, lose none of my Property, or the Pleasures and Necessaries, Conveniences or Ornaments of Life which indulgent Providence has showered around me, but by the Judgment of my Peers, my equals, my Neighbours, Men who know me and to whom I am known, Men who have no End to serve by Punishing me, Men who wish to find me innocent if charged with a Crime and Men who are indifferent on which Side the Truth lies, if I dispute with my Neighbour.
      